DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Application filed on May 17, 2021 in which claims 2-19 are presented for examination; claim 1 was canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 23, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,036,521. Although the claims at claims 2-19 of the present application are being anticipated by claims 1-18 of US Patent No. 11,036,521.

Application No. 17/322,680
US Patent No. 11,036,521
2. (New) A cloud based network including a plurality of nodes, one node comprising: a master controller; one or more custom controllers managed by the master controller, the one or more custom controllers configured to: access and store custom resources, one custom resource including: an operational state of the one node; a configuration state of the one node; a set of telemetry data representative of the one node; and one or more containerized microservices managed by at least one of the one or more custom controllers; receive, from the master controller: a desired operational state of the one node; and a desired configuration state of the one node; reconcile the operational state and 

3. (New) The cloud based network of claim 2, wherein at least one containerized microservice enables a performance of one or more intent-driven operations within the cloud based network.

4. (New) The cloud based network of claim 2, wherein the plurality of nodes is managed by an external system.

5. (New) The cloud based network of claim 2, the one node further comprising: a host controller configured to instantiate the master controller and the one or more custom controllers.



7. (New) The cloud based network of claim 6, wherein the master controller comprises an application programming interface (API) server, the master controller configured to establish a standard storage interface via the API server.

8. (New) The cloud based network of claim 7, wherein the data stored external to the one node is accessed by a custom controller via the standard storage interface.

9. (New) The cloud based network of claim 2, the master controller is further configured to: receive, from a microservice: an operational state of the 

10. (New) The cloud based network of claim 2, wherein at least one containerized microservice is a command line interface (CLI) microservice configured to render the custom resources stored by the custom controllers for display to a node operator.



12. (New) The cloud based network of claim 11, wherein at least one cluster is an external cluster, the external cluster comprising: a plurality of master controllers, one master controller of the plurality of master controllers configured to manage one cluster of the plurality of clusters; and a fabric controller.

13. (New) The cloud based network of claim 12, wherein the fabric controller is configured to: monitor one of the plurality of master controllers; manage one of the plurality of master controllers; access one of the plurality of nodes within the one 

14. (New) A method for managing a cloud based network comprising: generating and managing a plurality of nodes, one node comprising: a master controller; one or more custom controllers managed by the master controller, the one or more custom controllers configured to: access and store custom resources, one custom resource comprising: an operational state of the one node; a configuration state of the one node; a set of telemetry data representative of the one node; and one or more containerized microservices managed by at least one of the custom controllers; receive, from the master controller: a desired operational state of the one node, and a desired configuration state of the one node; reconcile the operational state and the desired operational state of the one node; and 

15. (New) The method of claim 14, wherein at least one containerized microservice enables a performance of one or more intent-driven operations within the cloud based network. 

16. (New) The method of claim 14, wherein the plurality of nodes is managed by an external system.

17. (New) The method of claim 14, wherein the one node further comprises: a host controller configured to instantiate the master controller and the custom controllers.

18. (New) The method of claim 14, wherein the master controller is further configured to: receive, from a 

19. (New) The method of claim 18, wherein at least one containerized microservice is a command line interface (CLI) microservice configured to render the custom resources stored by the custom controllers for display to a node operator.

2. The cloud based network of claim 1, wherein at least one containerized microservice enables a performance of one or more intent-driven operations within the cloud based network.
3. The cloud based network of claim 1, wherein the plurality of nodes is managed by an external system.
4. The cloud based network of claim 1, the node further comprising: a host controller configured to instantiate the master controller and the custom controllers.

6. The cloud based network of claim 5, wherein the master controller comprises an application programming interface (API) server, the master controller configured to establish a standard storage interface via the API server.
7. The cloud based network of claim 6, wherein the data stored external to the node is accessed by a custom controller via the standard storage interface.
8. The cloud based network of claim 1, wherein at least one custom controller is further configured to: receive, from the master controller: a desired operational state of the node, and a desired configuration state of the node; reconcile the operational state and the desired operational state of the node; and reconcile the configuration and the desired configuration of the node.

10. The cloud based network of claim 1, wherein the plurality of nodes comprises a cluster, and wherein the cluster comprises one of a plurality of clusters each comprising a corresponding set of nodes within the cloud based network.
11. The cloud based network of claim 10, wherein at least one cluster is an external cluster, the external cluster comprising: a plurality of master controllers, each master controller configured to manage a cluster of the plurality of clusters; and a fabric controller.
12. The cloud based network of claim 11, wherein the fabric controller is configured to: monitor each of the plurality of master 
13. A method for managing a cloud based network comprising: generating and managing a plurality of nodes, each node comprising: a master controller configured to: receive, from a microservice: an operational state of the microservice, and a configuration state of the microservice, the operational state and the configuration state associated with a current version of the microservice; provide, to the microservice: a second operational state of the microservice, and a second configuration state of the microservice, the second operational state and the second configuration state associated with a second version of the microservice; and reconcile the current version and the second version of the 
14. The method of claim 13, wherein at least one containerized microservice enables a performance of one or more intent-driven operations within the cloud based network.
15. The method of claim 13, wherein the plurality of nodes is managed by an external system.

17. The method of claim 13, wherein at least one custom controller is configured to: receive, from the master controller: a desired operational state of the node, and a desired configuration state of the node; reconcile the operational state and the desired operational state of the node; and reconcile the configuration and the desired configuration of the node.
18. The method of claim 13, wherein at least one containerized microservice is a command line interface (CLI) microservice configured to render the custom resources stored by the custom controllers for display to a node operator.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
February 7, 2022